DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 20-37 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Concerning claim 20 the prior art fail to disclose the limitations of the claim “the front rotors are arranged in front of a leading edge of the fixed wings in the lift position, and below the fixed wings in the longitudinal forward movement position; and
the rear rotors are arranged behind the leading edge of the fixed wings in the lift position, and above the fixed wings in the longitudinal forward movement position;
in the lift position, said rear rotors partially overlap with a portion of the wing to which they are attached; each fixed wing includes at least one flap in the portion of the fixed wing overlapped by the rear rotor when in the lifting position, said at least one flap is freely connected to the rest of the wing, and is free aerodynamically orientable under an influence of an airflow striking the at least one flap, produced by the rotors in the lift position, in the longitudinal forward movement position and in intermediate positions, and by gravity, the at least one flap transitioning between a lift position parallel to the vertical axis and a longitudinal forward movement position parallel to the longitudinal axis.
The closest prior art references are Hesselbrath and Austen-Brown. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642